Citation Nr: 0216016	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected residuals of anal 
fistulotomy.

3.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected Crohn's disease with 
duodenocolonic fistula closure of the duodenum, right and 
left colectomy, and ileocolonic anastomosis.

4.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected residuals of a ventral 
hernia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1960 
and from August 1960 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February and 
March 1996 by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In a February 1996 rating decision the RO, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss, granted entitlement to service connection for 
Crohn's disease with duodenocolonic fistula closure of the 
duodenum, right and left colectomy, and ileocolonic 
anastomosis, assigned a 30 percent disability rating, and 
granted entitlement to service connection for ventral hernia, 
assigned a 0 percent disability rating.  The ratings were 
effective from July 19, 1995.

In a March 1996 rating decision the RO, in pertinent part, 
found clear and unmistakable error in the February 16, 1996, 
rating decision in its failure to grant entitlement to 
service connection for the residuals of anal fistulotomy.  
The decision also established service connection for that 
disorder and assigned a 0 percent disability rating effective 
from July 19, 1995.

In an October 1996 rating decision the RO denied entitlement 
to service connection for right ear hearing loss but found 
clear and unmistakable error in the February 16, 1996, rating 
decision in its failure to grant entitlement to service 
connection for left ear hearing loss.  The decision assigned 
a zero percent disability rating for the veteran's hearing 
loss of the left ear, effective from July 19, 1995.
In an October 1996 statement of the case the RO granted 
entitlement to a 40 percent disability rating effective from 
July 19, 1995, for service-connected Crohn's disease with 
duodenocolonic fistula closure of the duodenum, right and 
left colectomy, and ileocolonic anastomosis.  The decision 
also addressed the issues of entitlement to service 
connection for right ear hearing loss and entitlement to 
increased (compensable) ratings for the residuals of anal 
fistulotomy and ventral hernia.  The veteran perfected his 
appeal as to these issues by VA form 9 dated in February 
1997.

In an October 1997 supplemental statement of the case the RO 
denied entitlement to service connection for right ear 
hearing loss and granted entitlement to an increased 60 
percent disability rating effective from July 19, 1995, for 
service-connected Crohn's disease with duodenocolonic fistula 
closure of the duodenum, right and left colectomy, and 
ileocolonic anastomosis, an increased 30 percent disability 
rating effective from July 19, 1995, for service-connected 
residuals of anal fistulotomy, and an increased 40 percent 
disability rating effective from July 19, 1995, for service-
connected ventral hernia.  In a November 1997 statement the 
veteran expressed his desire to continue his appeal as to 
these issues.

The Board notes that in September 2000 the RO received 
correspondence from a person apparently unauthorized to 
represent the veteran which included a request for a personal 
hearing before a local hearing officer.  However, in July 
2002 the RO requested the veteran and his authorized 
accredited representative clarify whether the veteran wished 
to present additional evidence at a personal hearing.  In an 
August 2002 VA Form 646 the veteran's accredited 
representative indicated the veteran did not wish to present 
evidence at a personal hearing.  Therefore, the Board finds 
the issues listed on the title page of this decision have 
been appropriately developed for appellate review.

The Board also notes that in October 2001 the RO notified the 
veteran that his claim for entitlement to service connection 
for peripheral neuropathy secondary to Crohn's disease had 
been denied because he had not provided information as 
requested.  It was noted that the RO would continue 
processing the claim if the requested evidence was received 
by April 6, 2002.  In January 2002, the veteran's accredited 
representative submitted the additional evidence in support 
of the claim.  Therefore, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran does 
not have a present right ear hearing loss disability for VA 
compensation purposes.

3.  Persuasive evidence demonstrates the veteran's service-
connected residuals of anal fistulotomy are manifested by 
extensive leakage and fairly frequent involuntary bowel 
movements without evidence of a complete loss of sphincter 
control.

4.  Persuasive evidence demonstrates the veteran's service-
connected Crohn's disease with duodenocolonic fistula closure 
of the duodenum, right and left colectomy, and ileocolonic 
anastomosis is manifested by malnutrition and health only 
fair during remissions but does not indicate the disorder is 
pronounced with marked malnutrition, anemia, and general 
debility, or serious complications such as liver abscesses.

5.  Persuasive evidence demonstrates the veteran's service-
connected residuals of a ventral hernia are manifested by 
reducible hernia without evidence of a ventral hernia which 
is massive, persistent, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.



CONCLUSIONS OF LAW

1.  The veteran does not have a right ear hearing loss 
disability for which service connection can be granted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2.  The criteria for an initial disability rating of 60 
percent, but no higher, for service-connected residuals of 
anal fistulotomy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.114, Diagnostic Codes 7332, 7335 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an initial disability rating of in 
excess of 60 percent for service-connected Crohn's disease 
with duodenocolonic fistula closure of the duodenum, right 
and left colectomy, and ileocolonic anastomosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.113, 4.114, 
Diagnostic Codes 7319, 7323, 7325, 7328, 7329 (2001); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for an initial disability rating of in 
excess of 40 percent for service-connected residuals of a 
ventral hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.114, Diagnostic Code 7339 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below but 
that the veteran and his service representative were notified 
of appropriate law revisions in a June 2002 supplemental 
statement of the case.  The Board also notes that the RO has 
advised the veteran of the evidence necessary to substantiate 
his claims by various documents during the course of this 
appeal.  For example, the veteran was advised of the 
applicable law and regulations and, in essence, the 
deficiencies of his claims in the February 1996, March 1996, 
and October 1996 rating decisions, the October 1996 statement 
of the case, the September 1995 RO correspondence, and the 
October 1997, June 2000, and June 2002 supplemental 
statements of the case.  These documents adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations pertinent to 
his claims in November 1995, October 1996, and July 2000.  
The Board finds that medical evidence sufficient for an 
adequate determination of the matters on appeal has been 
obtained.

In addition, in an August 2002 statement the veteran's 
accredited representative, in essence, stated all pertinent 
evidence had been submitted or obtained and requested a 
decision as to the matters on appeal.  Consequently, the 
Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Service Connection Claim

Background  Service medical records include a May 1986 
retirement examination which included an authorized 
audiological evaluation noting pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
35

VA authorized audiological evaluation in November 1995 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted mild loss of 
right ear hearing sensitivity but excellent word 
discrimination.

In his February 1997 substantive appeal the veteran claimed 
service connection was warranted because he had hearing loss 
in his right ear and a hole in his right eardrum.  

VA medical records dated in June 2000 show the veteran's 
right ear canal was swollen and that examination revealed a 
poorly visualized gray membrane.  

VA authorized audiological evaluation in July 2000 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted normal hearing 
sensitivity to the right ear from 250 to 3000 hertz, moderate 
sloping sensorineural hearing loss from 4000 to 8000 hertz, 
and excellent word recognition ability.  It was noted that 
the veteran also complained of constant bilateral, severe, 
"seashell or ocean" tinnitus for approximately 5 years.

VA medical records show the veteran underwent placement of a 
tube in the left ear for deficient hearing in November 2000.  
The records are negative for evidence of additional treatment 
or diagnoses of right ear hearing loss.  A June 2001 "ENT" 
clinic report noted examination revealed the right tympanic 
membrane was slightly thickened but intact.

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. App. 155 
(1993).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley, 5 Vet. App. at 159-60.  Even if 
a veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. At 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. At 157.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  In this case, the Board finds based upon the 
evidence of record that entitlement to service connection for 
hearing loss is not warranted.  Although the veteran's 
service and post-service medical records indicate some 
decreased hearing acuity, there is no evidence of a present 
right ear hearing loss disability for VA compensation 
purposes.  

The only evidence of a present right ear hearing loss 
disability for VA compensation purposes in this case is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, in the absence of a current hearing 
loss disability satisfying the requirements of 38 C.F.R. 
§ 3.385, the veteran's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

II.  Increased Rating Claims

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

Background  Service medical records dated in August 1967 show 
the veteran was hospitalized and treated for frequent bowel 
movements, lower abdominal cramps, nausea, and anorexia.  The 
final diagnoses included regional enteritis with extension to 
the large bowel and pilonidal cyst.  Records show the veteran 
underwent anal fistulotomy in August 1968 for an infected 
fistula in ano and regional enteritis.  The veteran's May 
1986 retirement examination noted mild excretions to the 
external anus.  His weight was reported as 175 pounds (lbs.).

Private medical records show the veteran underwent 
duodenocolonic fistula closure of the duodenum, right and 
left colectomy, and ileocolonic anastomosis in August 1988.  
The report noted a preoperative diagnosis of duodenocolonic 
fistula secondary to Crohn's disease.  Hospital records dated 
in November 1988 noted the veteran had a history of Crohn's 
disease and had a present persistent duodenocolonic fistula, 
status post 2 attempts at closure.  Examination revealed a 
small midline fistula track.  The report noted the veteran 
underwent placement of a Hickman catheter and that he was 
discharged home as he was afebrile and metabolically stable.  

Private hospital records dated from March to April 1989 noted 
the veteran was admitted because of a progressive increase in 
bilirubin and the development of nausea, vomiting, and fever.  
The discharge diagnoses included common bile duct 
obstruction, probable choledocholithiasis, and Crohn's 
disease.  Hospital records dated in July 1989 included 
discharge diagnoses of gram-negative bacteremia probably 
secondary to infected biliary stent and Crohn's disease.

In his July 1995 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including Crohn's disease.  He noted the disorder had its 
onset in December 1967.  

Private medical records dated in September 1995 show the 
veteran complained of light-headedness, clamminess, fever, 
and dizziness over the previous 4 hours.  He noted 4 bowel 
movements per day over the previous 2 days with no change in 
bowel symptoms.  His weight was reported as 165 lbs.  The 
diagnoses included dehydration and possible electrolyte 
depletion.  

In a November 1995 private medical opinion Dr. I.G.L. noted 
the veteran had been hospitalized in 1988 and 1989 for 
problems related to his Crohn's disease.  The physician 
further noted that he had not seen the veteran since 1989 but 
opined that the veteran "was indeed totally disabled during 
that period of time."  

At his VA general medical examination in November 1995 the 
veteran complained of chronic diarrhea, 6 to 10 episodes per 
day, and difficulty with gas.  He stated he did not take any 
present medication for these problems.  The examiner noted 
the veteran was in no acute distress.  Examination of the 
abdomen revealed a reducible ventral hernia with midline scar 
but normal bowel sounds.  The examiner noted a diagnosis of 
Crohn's disease, status post bowel resection, and stated that 
because of the veteran's frequent diarrhea he was not 
considered able to work in jobs which did not allow for 
access to a rest room with short notice.  A diagnosis of 
ventral hernia was also provided but it was noted the hernia 
was reducible.  It was also noted there was a possibility 
that the hernia could become incarcerated, but that otherwise 
the disorder presented no difficulty.

In a February 1996 rating decision the RO, in pertinent part, 
granted entitlement to service connection for Crohn's disease 
with duodenocolonic fistula closure of the duodenum, right 
and left colectomy, and ileocolonic anastomosis, assigned a 
30 percent disability rating, and granted entitlement to 
service connection for ventral hernia, assigned a 0 percent 
disability rating.  

In a March 1996 rating decision the RO, in pertinent part, 
found clear and unmistakable error in the February 16, 1996, 
rating decision in its failure to grant entitlement to 
service connection for the residuals of anal fistulotomy.  
The decision also established service connection for that 
disorder and assigned a 0 percent disability rating.

Private medical records dated in March 1996 show the veteran 
complained his Crohn's disease was acting up.  The examiner 
noted epigastric tenderness without evidence of guarding or 
rebound.  The diagnoses included Crohn's disease and 
indigestion.  In April 1996, the veteran complained of a 40 
lb. weight loss over the previous 6 months, nausea, and 
increased bouts of pain after eating.  The examiner noted the 
veteran's weight was 68.6 kilograms (kg) (approximately 
151 lbs.).  There was evidence of increased bowel sounds, 
reducible ventral hernia, and pain to palpation of the left 
and right lower abdominal quadrants.  Rectal examination 
revealed 2 fistulae without evidence of abscess.  

In a May 1996 report the examiner noted 
esophagogastroduodenoscopy and colonoscopy revealed active 
Crohn's disease at anastomosis.  Small bowel follow through 
revealed no evidence of fistulae.  The veteran's weight was 
70.5 kg.  It was noted he reported improved, firmer bowel 
movements, approximately 8 per day, after using steroids and 
medication.  The examiner noted a much improved dietary 
intake and a 7 lb. weight gain.  The diagnoses included 
Crohn's disease, improved with steroids and medication, and 
malabsorption and malnutrition.  

A July 1996 report noted redness, tenderness, and swelling to 
the right perianal area.  The diagnoses included anorectal 
fistula and a history of Crohn's disease.  Records dated in 
August 1996 show the veteran developed a perianal abscess 
that was treated by aspiration and medication.  It was noted 
he reported decreased bowel movements, from 12 to 4 per day, 
with steroid treatment.  The diagnoses included Crohn's 
disease and perianal abscess improved with treatment.

Private hospital reports dated in September 1996 show the 
veteran underwent incision and drainage of a perirectal 
abscess.  It was noted the veteran tolerated the procedure 
well.  An October 1996 barium enema study revealed evidence 
of subtotal colectomy with anastomosis between the colon and 
small bowel occurring in the distal descending colon but no 
evidence of fistula.  
At his VA general medical examination in October 1996 the 
veteran reported he had 3 anal fistulae and that 2 of those 
were presently draining.  He stated he took Penseta, Lodil, 
vitamins, Folic acid, Prednisone, and B12 for his Crohn's 
disease.  He also reported he had 15 to 20 stools per day and 
that his weight fluctuated 4 to 5 lbs. per week.  He stated 
he was self-employed as a counselor with the Noncommissioned 
Officers Association but that he missed several days per week 
because of this problem.  He noted he had been off for 60 
days at one time because of his Crohn's disease.  He reported 
he frequently had bowel movements without notice and 
frequently soiled his shorts.  He also stated his ventral 
hernia was getting larger and needed to be repaired but that 
he had been told treatment should be deferred until his 
Crohn's disease was under control.  

Examination revealed the veteran was well developed, well 
nourished, and in no acute distress.  His weight was 170 lbs. 
and he reported his normal weight was from 170 to 175 lbs.  
The examiner noted one large ventral hernia which appeared to 
be reducible and 2 smaller ventral hernias.  There was 
moderate tenderness to palpation of the left lower quadrant 
and hyperactive bowel sounds to all quadrants.  Rectal 
examination revealed 3 fistulae with one large, draining 
fistula just distal to the rectum, one draining fistula to 
the left buttock, and one non-draining fistula just to the 
left of the rectum.  It was noted the veteran wore pads in 
his shorts because of the drainage.  The diagnoses included 
status post fistulotomy, still draining, and 2 additional 
fistulae, one draining, Crohn's disease, status post right 
and left colectomy with ileocolonic anastomosis, and one 
large and 2 small incisional hernias with colectomy scar.  

In an October 1996 statement of the case the RO granted 
entitlement to an increased 40 percent disability rating for 
Crohn's disease with duodenocolonic fistula closure of the 
duodenum, right and left colectomy, and ileocolonic 
anastomosis.  The RO also continued the 0 percent ratings for 
the residuals of anal fistulotomy and ventral hernia.

Private hospital reports dated in December 1996 noted 
colonoscopy with biopsy revealed anastomosis including mild 
anastomotic in narrowing with erythema and anal canal 
ulceration.  The study revealed no evidence of fistula.

In his February 1997 substantive appeal the veteran claimed a 
higher rating was warranted for his service-connected 
residuals of anal fistulotomy because he had 2 new fistulae 
and had undergone treatment for these disorders in September 
1996.  He claimed a higher rating was warranted for his 
service-connected Crohn's disease with duodenocolonic fistula 
closure of the duodenum, right and left colectomy, and 
ileocolonic anastomosis because he had experienced 
interference with absorption and nutrition and that a higher 
rating was warranted for his service-connected residuals of a 
ventral hernia because he had weakening of the abdominal 
walls.

Private medical records dated in July 1997 show the veteran 
complained of a 7 lb. weight loss, which the examiner noted 
appeared to be true, and diarrhea with intermittently 
worsening episodes of from 4 to 5 loose stools per day to 10 
to 15 per day.  He stated he was bothered by gurgling in his 
stomach and persistent anal fistulae but denied any blood in 
stool or significant abdominal pain.  The examiner's 
assessment was Crohn's disease clearly active with anal 
fistula but unclear as to active present bowel disease.  

An August 1997 report noted the veteran was much better over 
the past 2 to 3 weeks with an average of 2 to 5 loose stools 
per day but that he had lost an addition 2 lbs. since his 
last visit.  There was a small amount of yellowish drainage 
to the right perineum.  The area was nontender.  The 
diagnoses included Crohn's disease with the only active 
disease of ulceration/mild stricture at anastomosis and 
fistulae.  An upper gastrointestinal series with small bowel 
follow through revealed scarring and mild stricture at the 
small bowel-colonic anastomosis but no evidence of bowel 
obstruction.

A September 1997 report noted no significant changes from the 
previous month with an average of 2 to 5 loose stools per 
day.  The veteran reported he experienced good and bad days 
and mild left lower quadrant discomfort.  He expressed 
concern over his 10 lb. loss of weight over the previous 4 
months and claimed he had been eating well.  The diagnosis 
was Crohn's disease with minimal evidence of active disease 
including anastomotic inflammation and fistulae.  

In an October 1997 supplemental statement of the case the RO 
granted entitlement to an increased 60 percent disability 
rating for Crohn's disease with duodenocolonic fistula 
closure of the duodenum, right and left colectomy, and 
ileocolonic anastomosis, an increased 30 percent disability 
rating for residuals of anal fistulotomy, and an increased 40 
percent disability rating for ventral hernia.  

Private hospital records dated in January 1998 noted the 
veteran's weight was 160 lbs.  It was noted he had 2 draining 
perianal fistulae, one constant and one periodic, and that he 
was seen for follow up and planned fistulectomy.  An 
operation report shows the veteran underwent seton placement 
and incision and drainage of perirectal abscess in February 
1998.  A March 1998 report noted the veteran complained of a 
20 lb. weight loss over 6 months secondary to diarrhea.  He 
noted his maximum weight had been 190 lbs. in 1994 and that 
he presently weighed 160 lbs.  A May 1998 operation report 
shows the veteran underwent replacement of seton and incision 
and drainage of fistula in ano.  In correspondence dated in 
May 1998 the veteran's surgeon noted the veteran's surgical 
wounds appeared to be clean and healing appropriately.  It 
was also noted that the fistulae would probably never be 
cured and the best that could be done would be control to 
prevent more abscesses.

VA medical records show the veteran's weight was 141.5 lbs. 
in February 2000 and 151 lbs. in June 2000.   

VA miscellaneous digestive disorders examination in July 2000 
noted the veteran had a ventral hernia which had not been 
surgically repaired.  The examiner described the disorder as 
a 6 by 10 centimeter (cm) substernal defect that was easily 
reducible.  

At his July 2000 VA intestines examination the veteran 
complained of a 70 lbs. weight loss over the past 2 years 
with a 20 lbs. weight loss over the last year.  He noted his 
weight had been stable at 140 lbs. over the previous 2 
months.  He stated he felt nauseous most of the time but 
denied any vomiting.  He complained of worsening diarrhea 
from 7 to 20 times per day and draining fistulae.  The 
examiner noted the veteran had been treated for anemia in 
February 2000 and that there was evidence of a loss of energy 
and temporal wasting.  The veteran reported left lower 
quadrant pain intermittently 10 to 20 times per day and 
cramping with diarrhea which lasted from 2 to 3 minutes to a 
few hours.  There was evidence of a small healing fistula at 
3 o'clock and a large draining fistula at 6 o'clock.  The 
diagnosis was Crohn's disease.

At his July 2000 VA rectum and anus examination the veteran 
reported he experienced sphincter control accidents 
approximately 2 to 3 times per day secondary to urgency with 
decreased episodes at night.  It was noted he used a pad on 
his bed.  The examiner noted there was evidence of fecal 
leakage from fistulae at 3 and 6 o'clock and a markedly 
relaxed rectum.  The diagnoses included Crohn's disease and 
chronic perianal fistulae.

VA medical records dated in September 2000 show the veteran's 
weight was 156 lbs. and that his Crohn's disease was stable.  
It was noted the veteran had a history of anemia and B12 
deficiency.  An addendum noted the veteran had been notified 
to increase his B12 dosage.  A November 2000 examination 
report noted the veteran's weight was 156 lbs. and that 
studies revealed no evidence of liver disease.  Records dated 
in 2001 noted the veteran's Crohn's disease was stable.  A 
March 2001 reported noted the veteran had a B12 deficiency 
probably secondary to Crohn's disease and ileum involvement.  
Reports dated in October 2001 noted the veteran continued to 
receive treatment for a draining fistula and included a 
diagnosis of mild normocytic anemia.  


Digestive System Disabilities

As a preliminary matter, the Board notes that during this 
appeal the rating criteria for digestive system disabilities 
were revised.  See 66 Fed. Reg. 29488 (May 31, 2001).  The 
Court has held that where the law or regulations change while 
a case is pending the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas 1 Vet. App. at 312-313.  The Board notes, however, 
that the specific diagnostic codes and rating criteria 
applicable in this case were not altered by these revisions.  
Therefore, further development as a result of that change in 
VA law was not required.

A.  Residuals of Anal Fistulotomy

Legal Criteria  The Rating Schedule provides that fistula in 
ano should be rated as impairment of sphincter control.  See 
38 C.F.R. § 4.114, Diagnostic Code 7335 (2001).  An 
impairment of sphincter control is assigned a 30 percent 
rating for occasional involuntary bowel movements, 
necessitating the wearing of a pad, a 60 percent rating with 
extensive leakage and fairly frequent involuntary bowel 
movements, and a 100 percent evaluation for complete loss of 
sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 
(2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to an increased 60 percent disability rating is 
warranted for the veteran's service-connected residuals of 
anal fistulotomy.  Persuasive evidence demonstrates the 
veteran's disorder is manifested by extensive leakage and 
fairly frequent involuntary bowel movements but that there is 
no evidence of a complete loss of sphincter control as to 
warrant a higher or "staged" rating in excess of 60 
percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  The 
Board further finds that as the medical evidence of record 
has consistently noted drainage from the veteran's fistulae 
and frequent diarrhea or involuntary bowel movements that the 
increased 60  percent rating should be effective from July 
19, 1995, the date of his initial claim.  See Fenderson, 12 
Vet. App. 119.  

As to the question of whether there is a complete loss of 
sphincter control as to warrant a higher or "staged" rating 
in excess of 60 percent, the Board notes that the July 2000 
VA examination noted a history of sphincter control accidents 
approximately 2 to 3 times per day secondary to urgency with 
decreased episodes at night.  It was also noted at that time 
that the veteran used a pad on his bed and there was evidence 
of fecal leakage from fistulae at 3 and 6 o'clock, along with 
a markedly relaxed rectum.  However, there are no clinical 
findings or an assessment of complete loss of sphincter 
control.  A review of the relevant medical evidence incudes 
numerous assessments and treatment visits and at no ponit was 
there a finding of complete loss of sphincter control.  
Accordingly, the assignment of a rating in excess of 60 
percent is not warranted at any time during the period of 
time in question.

The Board also finds that there is no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although a November 1995 
VA examiner noted the veteran's frequent diarrhea precluded 
work in jobs which did not allow for access to a rest room 
with short notice, the evidence shows the veteran is self-
employed and does not indicate that access to rest room 
facilities has interfered with his employment.  

While the evidence shows the veteran has received hospital 
treatment for this disorder, such treatment is not shown to 
have been frequent.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Crohn's Disease with Duodenocolonic Fistula Closure of 
the Duodenum, Right and Left Colectomy, and Ileocolonic 
Anastomosis

Legal Criteria  The Rating Schedule notes that chronic 
enteritis should be rated under the criteria for irritable 
bowel syndrome which provides a maximum 30 percent rating for 
a severe disability with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Codes 7319, 7325 
(2001).

The Rating Schedule also provides a maximum 40 percent rating 
for resection of the large intestine with severe symptoms, 
objectively supported by examination findings, and a maximum 
60 percent rating for resection of the small intestine with 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material loss of weight.  
38 C.F.R. § 4.114, Diagnostic Codes 7328, 7329 (2001).

The Rating Schedule provides a 60 percent rating for severe 
ulcerative colitis with numerous attacks per year, 
malnutrition, and with health being only fair during 
remissions, and a 100 percent rating where the disorder is 
pronounced with marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2001).

Analysis  Initially, the Board notes that in the February and 
March 1996 rating decisions the RO rated the veteran's 
service-connected Crohn's disease with duodenocolonic fistula 
closure of the duodenum, right and left colectomy, and 
ileocolonic anastomosis under diagnostic code 7325 for 
chronic enteritis and by analogy to diagnostic code 7319 for 
irritable colon syndrome.  The October 1996 statement of the 
case shows the RO granted entitlement to an increased 40 
percent disability rating for this disorder under the 
criteria, by analogy, to diagnostic code 7329, resection of 
the large intestine.  The report indicates the RO considered 
but denied entitlement to a 60 percent disability rating 
under the criteria for diagnostic code 7328, resection of the 
small intestine.

In the October 1997 supplemental statement of the case the RO 
granted entitlement to an increased 60 percent disability 
rating for this disorder under the criteria, by analogy, to 
diagnostic code 7323, ulcerative colitis.  Subsequent rating 
actions continued the 60 percent disability rating based upon 
these criteria.  Based upon the evidence of record, the Board 
finds the RO's rating of the veteran's service-connected 
disability under these various diagnostic codes were attempts 
to consider the rating criteria most analogous to his 
specific symptomatology and did not serve to establish 
service-connection for any separate or distinct digestive 
disorders.  See 38 C.F.R. § 4.20.

The Board notes that the Rating Schedule provides that there 
are coexisting diseases of the digestive system, particularly 
within the abdomen, which do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding ratings.  
38 C.F.R. § 4.113 (2002).  The Rating Schedule also provides 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other and that a single evaluation should be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114.

Based upon the evidence of record, the Board finds the 
veteran's service-connected Crohn's disease with 
duodenocolonic fistula closure of the duodenum, right and 
left colectomy, and ileocolonic anastomosis is appropriately 
rated under the criteria for ulcerative colitis, diagnostic 
code 7323.  The Board also notes that schedular ratings 
higher than 60 percent are not available under alternative 
diagnostic codes for analogous disorders, such as chronic 
enteritis, irritable bowel syndrome, or resection of the 
large or small intestines.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7325, 7328, 7329.

In this case, the persuasive medical evidence demonstrates 
the veteran's Crohn's disease with duodenocolonic fistula 
closure of the duodenum, right and left colectomy, and 
ileocolonic anastomosis is manifested by malnutrition and 
health only fair during remissions, with anemia, but does not 
indicate the disorder is pronounced with marked malnutrition, 
general debility, or serious complications such as liver 
abscesses.  Although medical records show the veteran has 
been treated for poor nutrition and anemia, recent medical 
evidence demonstrates the veteran's Crohn's disease is stable 
with only mild normocytic anemia.  There is evidence of 
anemia and a B12 deficiency but there is no indication of 
marked secondary symptoms or that they have resulted in an 
overall pronounced debility.  As to the veteran's weight, he 
has at various times indicated that he has lost as much as 40 
pounds over a relatively short period of time.  The Board 
finds that the clinical records show that his weight has 
indeed fluctuated from as low as 141 to 175 pounds but it has 
predominantly stayed within a much more narrow range of 150 
to 160, and it was most recently reported as 156 pounds.  For 
example, his weight was recorded as 175 upon his service 
retirement examination in May 1986, 165 in September 1995, 
151 in March 1996, 158 in May 1996, 176 in October 1996, an 
apparent loss of from 7 to 9 pounds over the following year, 
160 in January 1998, 141.5 and 151 in February and June, 
2000, respectively; 151, in June 2000, and most recently 156 
in September 2000.  

The current 60 percent rating is more than the maximum 
evaluation allowed for resection of the large intestine (40 
percent; see 38 C.F.R. § 4.114, Code 7329), the maximum 
evaluation allowed under Code 7328 (resection of the small 
intestine), and it contemplates severe disability under 
38 C.F.R. § 4.114, Diagnostic Code 7323, to include numerous 
attacks per year, malnutrition, and some impairment of 
health.  As noted above, in order to meet the criteria for 
the next highest rating of 100 percent, there must be medical 
evidence of pronounced disability with marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscesses.  The veteran's anemia and any 
malnutrition that may have been present has never been 
reported as marked or pronounced.  The most recent blood 
results revealed mild anemia.  The veteran's weight has 
fluctuated but has predominantly stayed within a range of 150 
to 160, and it was most recently reported as 156 pounds.  
There is no indication of serious complications such as liver 
abscesses.  The veteran's Crohn's disease has been 
specifically reported as stable upon recent evaluations.  As 
to the veteran's overall state of health during the period of 
time in question, the clinical and laboratory records, in the 
Board's judgment, do not reflect findings that more nearly 
approximate pronounced disability. 

Therefore, the Board finds entitlement to a rating in excess 
of 60 percent is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  

The Board further finds the overall severity of the veteran's 
disability does not warrant elevation to the next higher 
rating based upon the medical evidence of record.  See 
38 C.F.R. § 4.114.  Generally, the medical evidence over the 
course of this appeal has shown that the veteran's Crohn's 
disease was either stable or was only manifested by fistulae 
which are separately rated including having been addressed in 
this decision.  

There is also no evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would warrant an extraschedular rating.  There is no 
persuasive evidence of a marked interference with employment 
or frequent periods of hospitalization related solely to this 
disorder.  Although the veteran reported he had missed 
several days from work each week because of this disorder, 
the Board finds this report is inconsistent with the medical 
evidence of record.  Aside from the fact that the current 60 
percent rating takes into account significant disability and 
industrial impairment, as noted above, recent evaluations 
have resulted in assessments of stable Crohn's disease.  The 
evidence also demonstrates he has been hospitalized for this 
disorder but it does not show frequent hospitalizations.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell, 9 Vet. App. 337.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating in excess 
of 60 percent.  The preponderance of the evidence is against 
the veteran's claim.



C.  Residuals of a Ventral Hernia

Legal Criteria  The Rating Schedule provides a 40 percent 
rating for a postoperative ventral hernia which is large and 
not well supported by belt under ordinary conditions and a 
100 percent rating for a hernia which is massive, persistent, 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of a ventral hernia is not 
warranted.  Persuasive medical evidence demonstrates the 
veteran's ventral hernia is easily reducible.  As noted by VA 
examination findings in November 1995, October 1996, and July 
2000.  There is no competent evidence of a ventral hernia 
which is massive, persistent, with severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  
Therefore, the Board finds the preponderance of the evidence 
is against the veteran's claim for an increased rating.

There is also no evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service was not warranted.  See Bagwell, 9 Vet. 
App. 337.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial disability rating of 60 percent, 
but no higher, for service-connected residuals of anal 
fistulotomy is granted, subject to the regulations governing 
the payment of monetary awards.
Entitlement to an initial disability rating in excess of 60 
percent for service-connected Crohn's disease with 
duodenocolonic fistula closure of the duodenum, right and 
left colectomy, and ileocolonic anastomosis is denied.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected residuals of a ventral hernia 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

